DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the application filed on May 17, 2019, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 20180158034) in view of Madisetti et al. (US Pub. No. 20190018888).

With respect to claim 1, Hunt et al. teaches a system, comprising:

a blockchain network (“blockchain network,” See Paragraph 39), comprising: 

a blockchain user (“peer,” See Paragraph 39), configured to:




one or more endorser nodes or peers (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30), configured to:

endorse the world state checkpoint transaction (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30); and 

transfer endorsements to the blockchain user (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30); 

an orderer node or peer (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30), configured to:


However, Madisetti et al. teaches verify world state integrity (“Integrity verification is performed,” See Paragraph 146).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Huntet al. (dynamic reordering of blockhain) with Madisetti et al. (blockchain scalability).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 1.  With respect to claim 2, Hunt et al. teaches the system of claim 1, wherein all blockchain nodes or peers of the blockchain network are configured to:

validate and commit all transactions in the block (“The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block,” See Paragraph 27);

calculate and sign a hash of a current world state (“hashed user identification information and a token,” See Madisetti et al. Paragraph 195); and

transfer the signed hash of the current world state to the blockchain user (“transfer value between the users,” See Madisetti et al. Paragraph 167).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 2.  With respect to claim 3, Hunt et al. teaches the system of claim 2, wherein the orderer node or peer records the world state checkpoint transaction into the block comprises the orderer node or peer is further configured to:

receive the endorsed world state checkpoint transaction from the blockchain user (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30);

include the endorsed world state checkpoint transaction into the block (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30); and 

transfer the block to all blockchain nodes or peers of the blockchain network (“transfer value between the users,” See Madisetti et al. Paragraph 167).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 2.  With respect to claim 4, Madisetti et al. teaches the system of claim 2, wherein all blockchain nodes or peers calculate and signs the hash of the current world state comprises all blockchain nodes or peers are further configured to:

identify the world state checkpoint transaction within the block (“the hash of the data (which is used to uniquely identify the data),” See Paragraph 178);

generate a hash value for the current world state (“the hash of the data (which is used to uniquely identify the data),” See Paragraph 178);

sign the hash value with a corresponding signature (“a plurality of signatures,” See Paragraph 37); and

transfer, by each of the blockchain nodes or peers, the signed hash value and signature to the blockchain user (“transfer value between the users,” See Madisetti et al. Paragraph 167).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 2.  With respect to claim 5, Madisetti et al. teaches the system of claim 2, wherein the blockchain user verifies world state integrity comprises the blockchain user is further configured to:

verify each signed hash value with the corresponding signature (“identity verification,” See Paragraph 37); 

compare the signed hash values (“comparing the hashed confirming verification record,” See Paragraph 195);



notify the majority of the blockchain nodes or peers that the current world state is correct (“The World State Merkle Tree 1950 (World State Trie) maintains a mapping between the account addresses and the account states,” See Paragraph 216).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 2.  With respect to claim 6, Madisetti et al. teaches the system of claim 2, wherein in response to the blockchain user verifies world state integrity, the blockchain user is further configured to:

notify blockchain nodes or peers not in the majority that the current world state is not correct (“Notification,” See Paragraph 209).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 2.  With respect to claim 6, Madisetti et al. teaches the


With respect to claim 8, Hunt et al. teaches a method, comprising:

creating, by a blockchain user of a blockchain network (“blockchain network,” See Paragraph 39), a world state checkpoint transaction requesting world state validation (“validating peers or components performing validation on the order of the transactions to be executed,” See Paragraph 34);

endorsing, by one or more endorser nodes or peers, the world state checkpoint transaction (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30);

transferring endorsements to the blockchain user (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30);

recording, by an orderer node or peer, the endorsed world state checkpoint transaction into a block (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30);

validating and committing all transactions in the block (“The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block,” See Paragraph 27).  Hunt et al. does not disclose a hash.
However, Madisetti et al. teaches calculating and signing a hash of a current world state, by all blockchain nodes or peers of the blockchain network (“generating a hashed confirming verification record,” See Paragraph 195); and

verifying, by the blockchain user, world state integrity from the calculated and signed hashes of the current world state (“Integrity verification is performed,” See Paragraph 146).
Madisetti et al. (blockchain scalability).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim, 9 it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim, 10 it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim, 11 it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim, 12 it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.



With respect to claim 15, Madisetti et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:

creating, by a blockchain user of a blockchain network (“blockchain network,” See Paragraph 39), a world state checkpoint transaction requesting world state validation (“validating peers or components performing validation on the order of the transactions to be executed,” See Paragraph 34);

endorsing, by one or more endorser nodes or peers, the world state checkpoint transaction (“The process of reaching agreement may cause a transaction that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement,” See Paragraph 30);

transferring endorsements to the blockchain user (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30);

recording, by an orderer node or peer, the endorsed world state checkpoint transaction into a block (“The consensus service validates the endorsements 254 and queues the valid transactions 224. Through any mechanism known to the art, a decision is made by the consensus leader (or among the peers) that a sufficient number of transactions have been received for a block,” See Paragraph 30);

validating and committing all transactions in the block (“The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block,” See Paragraph 27).  Hunt et al. does not disclose a hash.
However, Madisetti et al. teaches calculating and signing a hash of a current world state, by all blockchain nodes or peers of the blockchain network (“generating a hashed confirming verification record,” See Paragraph 195); and

verifying, by the blockchain user, world state integrity from the calculated and signed hashes of the current world state (“Integrity verification is performed,” See Paragraph 146).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Huntet al. (dynamic reordering of blockhain) with Madisetti et al. (blockchain scalability).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Pub. No. 20180158034) and Madisetti et al. (US Pub. No. 20190018888) in further view of Velissarios et al. (US Pub. No. 20180219671).

The Hunt et al. reference as modified by Madisetti et al. teaches all the limitations of claim 6.  With respect to claim 7, Hunt et al. as modified by Madisetti et al. does not disclose a new current world state from all stored transactions for the blockchain network.
However, Velissarios et al. teaches the system of claim 6, wherein in response to the blockchain user notifies the blockchain nodes or peers not in the majority that the current world state is not correct, the blockchain user is further configured to:

suspend interactions of the blockchain nodes or peers not in the majority, with the blockchain network (“Before the new block with the updated accounts can be added to the blockchain, every node in the system checks that its version of the world state is identical to ensure that there are no compromised 

recalculate, by the blockchain nodes or peers not in the majority, a new current world state from all stored transactions for the blockchain network (“Before the new block with the updated accounts can be added to the blockchain, every node in the system checks that its version of the world state is identical to ensure that there are no compromised nodes. After consensus is reached (e.g., all nodes have the same copy of the data structure), the new transaction is formally injected into the blockchain,” See Paragraph 22.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Huntet al. (dynamic reordering of blockhain) and Madisetti et al. (blockchain scalability) with Velissarios et al. (blockchain acceleration).  This would have facilitated blockchain scalability and management by efficiently processing transactions.  See Madisetti et al. Paragraph(s) 2-16.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180150835 is directed to Auditing certified blockchain checkpoints:   [0010] it must be consistent, meaning that all validating peers must reach the same state (value) for the checkpoint. Preferably, the checkpoint is a compression of the current blockchain world state into a compact representation (e.g., a hash value) of the ledger that is consistent across the ( validating) peers. Agreement on what it means to be consistent is based on an agreed-upon consensus protocol. In the preferred approach, a checkpoint is done between two blocks in the blockchain, namely, after consensus has been reached on block n but before consensus is started for block n+1. A blockchain consensus algorithm used for this purpose itself has distributed agreement (where agreement is reached by any mechanism prior to the checkpoint) on where the checkpoint will be done. Once checkpoint processing has begun, no changes are allowed to the world state or blockchain until consensus is reached on the checkpoint state. During the checkpoint process, the world state is written to storage, and a hash of the world state checkpoint is taken computed. A consensus on the hash of the world state checkpoint is then reached. Preferably, the world state checkpoint hash is then entered as a transaction in a next block in the blockchain, preferably along with the hash of the prior block. Optionally, the location of the checkpoint state (e.g., world state) is included as part of this transaction.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154